Citation Nr: 0332621	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  03-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for multiple 
opthalmological disabilities, to include bilateral cataracts, 
glaucoma, central scotoma, optic neuritis and optic atrophy 
and retinal vein occlusions and phthisis bulbi of the left 
eye, claimed to have been due to exposure to ionizing 
radiation during military service.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for multiple 
opthalmological disabilities, to include bilateral cataracts, 
glaucoma, central scotoma, optic neuritis and optic atrophy 
and retinal vein occlusions and phthisis bulbi of the left 
eye, claimed to have been due to exposure to ionizing 
radiation during military service.  (The case has been 
advanced on the Board's docket, pursuant to our November 2003 
grant of the veteran's October 2003 motion for his appeal to 
be advanced on docket.)

The file includes correspondence from the veteran dated 
October 2003 in which he indicated that he desired to present 
a claim of entitlement to service connection for esophageal 
cancer, which he also claims to have been the result of 
exposure to ionizing radiation during active duty.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


REMAND

In correspondence dated January 1999, the Defense Threat 
Reduction Agency (DTRA) confirmed that the veteran had been 
present at Operation TEAPOT, which was a series of 
atmospheric test detonations of nuclear weapons which was 
conducted in 1955 at the Nevada Test Site.  The DTRA also 
presented an estimate of the veteran's radiation dose 
resulting from his exposure to ionizing bomb radiation while 
serving at the Operation TEAPOT nuclear test site.  Based on 
these dose estimates, VA's Chief Public Health and 
Environmental Hazards Officer presented a medical nexus 
opinion in May 2002 regarding the veteran's exposure to 
radiation in service and his current eye disabilities.  The 
adverse rating decision which is presently being appealed was 
predicated in part on this nexus opinion.

In May 2003, the National Research Council (NRC) released a 
report concerning the methodology used to estimate radiation 
doses.  According to this report, estimates prepared by the 
DTRA underestimated the upper bounds of doses.  As a result 
of this report, dose estimates prepared by the DTRA before 
May 2003 must be recalculated.  As previously noted, the DTRA 
prepared a dose estimate concerning the veteran in 1999.  For 
this reason, his case must be remanded for the purpose of 
obtaining a new estimate of the radiation to he was exposed.  

Pursuant to the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO should contact the DTRA and 
request that it provide a new radiation 
dose estimate of the veteran, based upon 
the history presented in his claims 
folder, which conforms to the 
recommendations of the NRC in its May 
2003 commentary regarding the DTRA's 
methodology used to estimate radiation 
doses in the upper bounds.

2.  After the above development is 
completed, the claim should be returned 
for an additional medical opinion from 
the Under Secretary for Benefits.  The 
medical opinion must be based on a 
review of all evidence of record, 
including the new radiation dose 
estimate provided by the DTRA.  The 
opinion must include a statement as to 
whether it is as at least as likely as 
not that the veteran's eye disabilities 
were the result of exposure to ionizing 
radiation in service.  The relationship 
between his radiation exposure and each 
specific eye disability claimed, i.e., 
bilateral cataracts, glaucoma, central 
scotoma, optic neuritis and optic 
atrophy and retinal vein occlusions and 
phthisis bulbi of the left eye, must be 
discussed in the opinion.  The opinion 
must set forth a detailed rationale for 
these conclusions, taking into 
consideration the factors outlined in 38 
C.F.R. § 3.311(e) (2003), listed below:

(1)  The probable dose, in 
terms of dose type, rate and 
duration as a factor in 
inducing the veteran's 
ophthalmological disease(s), 
taking into account any known 
limitations in the dosimetry 
devices employed in its 
measurement or the 
methodologies employed in its 
estimation; 

(2)  The relative sensitivity 
of the involved ocular tissue 
to induction, by ionizing 
radiation, of the specific 
pathology; 

(3)  The veteran's gender and 
pertinent family history; 

(4)  The veteran's age at time 
of exposure; 

(5)  The time-lapse between 
exposure and onset of the 
disease; and 

(6)  The extent to which 
exposure to radiation, or 
other carcinogens, outside of 
service may have contributed 
to development of the eye 
disease.

Each of these factors should be 
discussed in detail, along with any 
studies or other scientific evidence 
submitted by the veteran.  The medical 
basis should be given for all opinions 
stated by the reviewer.

3.  All provisions of the Veterans 
Claims Assistance Act of 2000 must be 
properly applied in the development of 
the claim.

4.  The veteran's claims of entitlement 
to service connection for multiple 
opthalmological disabilities, to include 
bilateral cataracts, glaucoma, central 
scotoma, optic neuritis and optic 
atrophy and retinal vein occlusions and 
phthisis bulbi of the left eye, should 
then be considered based on all evidence 
of record.  If the benefits sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


